Citation Nr: 0638632	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-04 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
rhinitis.

3.  Entitlement to a compensable evaluation for tonsillitis.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
November 1960.  

By rating decision dated in December 1975, the Regional 
Office (RO) denied the veteran's claim for service connection 
for rhinitis.  He was notified of this decision and of his 
right to appeal by a letter dated later that month, but a 
timely appeal was not filed.  Service connection for a 
psychiatric disability has been denied on several occasions, 
most recently by the Board of Veterans' Appeals (Board) in 
February 1990.  The veteran has sought to reopen his claims 
for service connection for a psychiatric disability and for 
rhinitis.  

By rating action dated in March 2004, the Regional Office 
(RO) held that new and material evidence had not been 
submitted, and the veteran's claims for service connection 
for a psychiatric disability and rhinitis remained denied.  
In addition, the RO confirmed and continued the 
noncompensable evaluation in effect for the veteran's 
service-connected chronic tonsillitis.


FINDINGS OF FACT

1.  By decision of February 1990, the Board denied service 
connection for a psychiatric disability, to include 
schizophrenia.

2.  The evidence added to the record since the February 1990 
determination does not provide a reasonable possibility of 
substantiating the claim for service connection for a 
psychiatric disability.

3.  By rating decision dated in December 1975, the RO denied 
service connection for rhinitis.  The appellant was notified 
of this decision and of her right to appeal, but a timely 
appeal was not filed.

4.  The evidence added to the record since the December 1975 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for rhinitis.

5.  The recent VA examination showed no active pathology 
relating to tonsillitis.

CONCLUSIONS OF LAW

1.  The February 1990 Board decision that denied service 
connection for a psychiatric disability is final. 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  The additional evidence received since the February 1990 
decision is not new and material and the claim for service 
connection for a psychiatric disability is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The RO's decision of December 1975, which denied service 
connection for rhinitis, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).

4.  The evidence received since the December 1975 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for rhinitis.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

5.  A compensable evaluation for chronic tonsillitis is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.31, 4.97, Diagnostic Code 6516 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

Recently, the Court issued a decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In that decision, the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court further 
stated that the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, in a January 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for service connection 
based on new and material evidence, and the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence that pertains 
to the claim.  

The Board notes that the January 2004 letter did not directly 
state the previous basis for the denial of service 
connection.  However, the veteran was also provided with a 
copy of the appealed rating decision which advised the 
veteran of the bases for the prior denials.  In this regard, 
the prior denials were based on a finding that the conditions 
were not shown in service or for many years thereafter.  The 
January 2004 letter provided the notice of the types of 
evidence necessary to establish such.  The veteran had actual 
knowledge of what evidence is necessary to substantiate his 
claim.  Therefore, the Board finds any deficiency with 
respect to the notice letter to be harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service private and 
VA medical records and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection based on new and material 
evidence, or for an increased rating, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, the 
service medical records, private and VA medical records, and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on her behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  New and material evidence

Finality

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for service connection for a psychiatric disability 
is the Board's July 1990 decision, and the last final denial 
of the claim for service connection for rhinitis is the RO's 
December 1975 determination.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
United States Court of Appeals for Veterans Claims (Court) 
cases regarding finality, the additional evidence submitted 
since that determination.  In order to do so, the Board will 
summarize the evidence that was of record pertaining to the 
claim for service connection for a psychiatric disability at 
the time of the February 1990 Board decision, and the 
evidence of record at the time of the December 1975 RO 
determination, and the evidence presented subsequently.  The 
prior evidence of record is important in determining newness 
and materiality for the purposes of deciding whether to 
reopen a claim.  Id.



	A.  Psychiatric disability 

Service connection for a psychiatric disability was first 
denied by a February 1980 rating decision.  A December 1981 
Board decision affirmed the denial.  The veteran attempted to 
reopen his claim on several occasions, with the last final 
denial the occurring in February 1990.

The evidence of record at the time of the Board's February 
1990 determination included the veteran's service medical 
records, VA medical records, an affidavit from someone who 
served with the veteran, a statement from a private physician 
and the report of a Department of Veterans Affairs (VA) 
examination.  In this regard, it was noted that the service 
medical records were negative for complaints or findings of 
any psychiatric disability.  The Board notes that on a report 
of medical history in September 1960, prior to his separation 
from service, the veteran denied frequent trouble sleeping, 
depression or excessive worry, memory loss and nervous 
trouble.  A psychiatric evaluation on the separation 
examination in September 1960 was normal.  

The veteran was afforded a psychiatric examination and a 
psychological evaluation by the VA in November and December 
1979, respectively.  No pertinent history was reported.  The 
diagnosis was schizophrenia, undifferentiated type.

When hospitalized by the VA beginning in August 1985, a 
history of a nervous condition since 1961 when he got out of 
service was reported.  

An affidavit dated in April 1986 was received from S.M.T.  He 
related that he served with the veteran and that the veteran 
informed him, apparently while they were still in service, 
that the veteran had been the object of a murder attempt by 
an individual who was found guilty and sentenced.  It was 
stated that this affected the veteran's nervous system.  

In a statement dated in June 1987, a private physician 
reported that the veteran was service-connected for a 
psychiatric disability when he was discharged from service, 
and that he had been hospitalized on multiple occasions since 
then.  The psychiatrist provided additional information 
concerning the alleged murder attempt.  He noted that the 
veteran had been assaulted by another soldier while he was 
sleeping and that the soldier had tried to kill the veteran 
with a gun.  It was indicated that since this incident, the 
veteran had become very anxious, with frequent nightmares of 
persecutory content.  The diagnosis was schizophrenia, 
chronic undifferentiated type.  The examiner stated that the 
initial stressor was when the veteran was in service.  

Following a request for information from the VA, the National 
Personnel Records Center reported in March 1989 that records 
failed to show any record of an investigation of an alleged 
attack on the veteran by any person at any time.  

The Board's 1990 denial noted that schizophrenia was first 
diagnosed in 1979, approximately 20 years following the 
veteran's discharge from service.  Accordingly, the Board 
concluded that new and material evidence had not been 
submitted, and the claim was not reopened.  

The additional evidence consists of the veteran's statements 
and a VA examination on an unrelated condition.  There is no 
clinical evidence linking any current psychiatric disability 
to service.  The Board acknowledges that a private physician 
had related the veteran's schizophrenia to the purported in-
service assault.  The fact remains, however, that there was 
no objective evidence to support a finding that the veteran 
was assaulted in service.  This is supported by the fact that 
the National Personnel Records Center, responding to a 
request for information from the VA, indicated that there 
were no records of any investigation pertaining to an attack 
on the veteran.

As the Board is not bound to accept medical conclusions which 
are based on a history supplied by the veteran, where the 
history is unsupported by the medical evidence, Black v. 
Brown, 5 Vet. App. 177, 180 (1993), the Board does not have 
to accept that portion of the diagnoses.  See also Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Thus, there is no 
support for the physician's statement that the veteran's 
stressor began in service.  In any event, this opinion was 
considered in the Board's February 1990 decision.

The Board finds that the additional evidence, considered in 
conjunction with the record as a whole, is merely cumulative 
and does not relate to the basis for the prior final denial.  
The additional evidence contains no clinical findings 
suggesting that a psychiatric disability was present during 
service, or that schizophrenia was demonstrated within one 
year following the veteran's discharge from service.  There 
is no competent medical evidence establishing the presence of 
any psychiatric disability, including schizophrenia, either 
during service or for many years following service.  As such, 
the deficiency noted as the basis for the prior final denial 
remains unestablished.  There is no evidence suggesting that 
a psychiatric disability, including schizophrenia, first 
documented many years after service, is related in any way to 
service.  The Board concludes, therefore, that the evidence 
is not new and material, and the claim for service connection 
for a psychiatric disability is not reopened.

	B.  Rhinitis

The RO denied the veteran's claim for service connection for 
rhinitis (a nasal condition) in December 1975 on the basis 
that it was first demonstrated on a VA examination conducted 
in September 1975, nearly 15 years following the veteran's 
separation from service.  In this regard, the Board notes 
that the service medical records are negative for complaints 
or findings pertaining to rhinitis.  It is significant to 
point out that on the separation examination in September 
1960, a clinical evaluation of the nose was normal, and 
rhinitis was not shown.  The veteran reported chronic nasal 
congestion on the September 1975 VA examination.  

The additional evidence includes private and VA medical 
records.  The Board observes that a private physician related 
in 1980 that he had been treating the veteran since 1976 for 
recurrent pharyngitis.  On VA ear, nose and throat 
examination in April 1983, the diagnoses included chronic 
rhino-sinusitis.  The most recent VA examination in February 
2004, showed no nasal obstruction or other evidence of 
rhinitis.  

There is no competent medical evidence of record linking 
rhinitis, if present, to the veteran's period of active duty.  
The only evidence doing so consists of the veteran's 
statements to that effect.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either the veteran's medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of clinical evidence of rhinitis during service or 
for many years thereafter, or clinical evidence establishing 
a nexus to service, the Board concludes that the additional 
evidence is not new and material, and the claim for service 
connection for rhinitis remains denied.  The veteran's 
statements do not raise a reasonable possibility that the 
veteran's rhinitis, if currently present, was present during 
service when considered in conjunction with the record as a 
whole.


        II.  Increased rating 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).



A 30 percent evaluation may be assigned for chronic 
laryngitis, hoarseness, with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy.  A 10 percent evaluation may be assigned for 
hoarseness, with inflammation of cords or mucous membrane.  
Diagnostic Code 6516.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran asserts that a higher rating is warranted for 
tonsillitis.  The only evidence supporting his claim consists 
of his statements regarding the severity of his disability.  
In contrast, the Board notes that while the veteran reported 
a recurrent sore throat on the January 2004 VA examination, 
the clinical findings established that there was no nasal 
obstruction, and the throat was normal, with no sign of 
infection.  The diagnosis was chronic tonsillitis, by 
history.  The examiner stated that the disease primarily 
originated from the throat, but there was no active disease 
found on examination, and no disabling pathology.  There was 
no evidence of hoarseness or inflammation of the cords or 
mucous membrane.  The Board concludes, accordingly, that the 
medical findings on examination are of greater probative 
value than the veteran's allegations.  The Board concludes 
that the preponderance of the evidence is against the claim 
for a compensable evaluation for chronic tonsillitis.  





	(CONTINUED ON NEXT PAGE)





ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, the appeal is denied.

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
rhinitis, the appeal is denied.

A compensable evaluation for chronic tonsillitis is denied.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


